Citation Nr: 1301785	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  08-29 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a skin disability, to include as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1966 to January 1969, including service in Vietnam.  He is the recipient of multiple military awards and decorations, including the Combat Infantryman Badge.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the case was subsequently transferred to the RO in Albuquerque, New Mexico.

In July 2010, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action is warranted, even though such action will, regrettably, further delay an appellate decision on the claim.

The Board also notes that, while the above evidence indicates that the Veteran has not had chloracne during the appeal period, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met), both the lay and medical evidence indicates that he has residual acne scarring.  

During a May 2005 VA Agent Orange registry examination, the Veteran complained of intermittent acne.  He stated that he had "boils" when he separated from service.  A physical examination of the skin showed two round, hypo-pigmented scars on the Veteran's posterior neck.  The examiner diagnosed "acne scars, perhaps secondary to chloracne."

During a May 2008 VA skin examination, the Veteran stated that he had not been diagnosed with chloracne in the past.  He indicated that he had some acne on his face and neck that "spontaneously resolved." He also reported that he had boils on his neck in the past.  He related that he was not treated for any skin condition and he was never diagnosed with any neoplastic condition of his skin.  He denied any local skin or systemic symptoms, such as fever or weight loss.  

A physical examination of the Veteran's entire body was normal.  There were no active skin lesions of his face or neck.  The examiner noted that there were "hardly discernible scars" on his cheeks from previous acne lesions that had resolved.  The examining physician opined that there was no diagnosis of chloracne at the time of the examination.  However, he did not provide an opinion as to the likely etiology of the residual scarring on the Veteran's cheeks, including as to whether it was as likely as not related to service, including his presumed Agent Orange exposure.  We also note that the Veteran is competent to report that he had a skin manifestation during service and that there was a notation of tinea corporis while in service.

VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).


Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include any VA treatment records not associated with the record.

The AOJ must provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  

The AOJ must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2.  Schedule the Veteran for a VA skin examination for the purpose of ascertaining whether the Veteran's claimed skin disability is the result of service, to include his presumed exposure to Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify whether the Veteran has a current skin disability, to include chloracne or residual scarring from chloracne.  Then, as to any diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the disability is related to Agent Orange exposure or anything else in service to include the tinea corporis.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


